PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of May 29, 2015, the Court has determined that Count II of the Verified Complaint to Foreclose Mortgage, and Count I, seeking imposition of an equitable lien on the property, are inextricably intertwined. Therefore, the May 12, 2015 Final Judgment for Plaintiff as to Count II, does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature.
ROWE, SWANSON, and BILBREY, JJ., concur.